PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/046,353
Filing Date: 4 Oct 2013
Appellant(s): Anthony et al.



__________________

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/03/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/03/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.   Claims 2, 5-14, 16, 17, 19-21, and 25-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

(2) Response to Argument

Applicant Argues:
Claim 17 requires “wherein the one or more locking mechanisms is configured to prevent removing a canister from the machine until the retractable portion is locked in the closed position.” The Non-Final Office Action dated 27 July 2018 (“Non-Final Action”) concedes that Kim “fails to teach . . . one or more locking mechanisms configured for locking the retractable portion in at least one of the closed and the retracted position.” Non-Final Action at 6. However, the Non-Final Action relied on 

The cited portion of Clarke at most teaches a generic locking mechanism on a swing door mechanism on a canister, but neither teaches nor suggests configuring the locking device to prevent removing a canister from the machine until the retractable portion is locked in the closed position. Indeed, there is no mention in Clarke of placing the canister of Clarke into a machine at all, much less configuring a locking mechanism to prevent removing a canister from the machine until the retractable portion is locked in the closed position. Neither the cited portion of Clarke nor any other portion of Clarke or any of the other cited references teaches or suggests a requirement to prevent removing a canister from the machine until the retractable portion is locked in the closed position.

Examiner’s Response:Claim 17 requires “wherein the one or more locking mechanisms is configured to prevent removing a canister from the machine until the retractable portion is locked in the closed position.”  Claim 1 provides no structure which explains how a canister is prevented from removing until locked other than the canister being locked prior to removal.  Applicant’s arguments describe support for such as:

“Additional support may be found in the original specification that states: The method may further comprise locking the one or more canisters. The method may further comprise keeping the one or more canisters locked until the release of a first dose of medication is authorized. The method may further comprise keeping the one or more canisters locked until one or more doors enclosing the one or more containers are locked. The one or more doors may not be able to be unlocked until the one or more canisters are locked.” 

Examiner notes than none of such is listed in claim 17 except locking the one or more canisters, including no mentioning of a structural relationship such as including doors.  Examiner notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Applicant Argues:


Examiner’s Response:
Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Examiner further notes that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the prior art reference of Doi is both in the field of endeavor of dispensers, and reasonably pertinent to the problem of how to secure a container during transport against unwanted access.

Further, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to do so can be found in the references themselves in that Doi teaches preventing removal of a container until 

Applicant Argues:
B. All Of The Obviousness Rejections Should Be Reversed For The
The entire justification provided in the Final Action is: Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to have been motivated to combine the teachings of Kim with that of Clarke and Doi for maintaining a removable unit in a secure and transportable configuration.  Action at 13. However, the Examiner’s justification is entirely conclusory and based exclusively on hindsight reasoning. Indeed, the Examiner fails to discuss that the system of Doi is very different than that of the rest of the references in that Doi is directed to a “currency storage cassette and currency handling apparatus.” The above rationale points to nothing in any of the cited references that would lead one of ordinary skill in the art to combine Doi with any of the other combinations of references Moreover, counter to the Examiner’s assertions, stating that it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Kim and Clarke with the alleged teachings of Doi of “one or more locking mechanisms configured to prevent removing a canister from a machine until a retractable portion is locked in a closed position” is merely a conclusory statement of obviousness, not an explanation of how or why to combine the references and to modify the combination to include the 

The only teaching for such a modification exists in the present application, which the Examiner cannot use as a roadmap to string multiple references together to find all of the claim limitations of the present invention without relying on impermissible hindsight. The Examiner thus fails to provide any articulated reasoning with a rational underpinning to support the legal conclusion of obviousness. See KSR, 550 U.S. at 418 (requiring an explicit analysis when a conclusion of obviousness is based on interrelated teachings of multiple patents, the effects of demands known to the design community or present in the marketplace, and the background knowledge possessed by a person having ordinary skill in the art).


Examiner’s Response:
Examiner notes that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).



Conclusion

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/K.L.R/Examiner, Art Unit 3651   

/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                                                                                                                                                                                                                             
Conferees:
/RICHARD WL RIDLEY/Supervisory Patent Examiner, Art Unit 3656       

/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.